DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1-4 were amended, withdrawn claims 10-18 have been canceled without prejudice or disclaimer, and new claims 19-29 have been added. Therefore, claims 1-9 and 19-29 are examined in this Office Action. 
The Applicant has amended claim 4 to correct a typographical error, and as a result, the Examiner withdraws the previous claim objection. 
The Applicant has amended claim 2, and as a result the Examiner withdraws the previous rejection under 35 U.S.C § 112(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US Pub No 2006/0123693 A1) in view of Reddy (WO 2014/024052 A1).
Regarding claim 19, Muller et al. discloses a rodent monitoring or killing mechanism (electrically powered rodent trap as described in abstract) comprising: a housing body (housing comprising sidewalls 1&14, top 2, and bottom sections 3&4; Fig 1) having a power source (12V DC battery; Fig 1) and a resistive sensor (set of electrodes 5, 6, 7; Fig 1); and a sensor (water detector that may transmit an electronic signal e.g. in the case the water level rises above a predetermined level as described in para 0015). Muller et al. does not explicitly disclose a wash down sensor in combination with every remaining limitation in the claim. However, Reddy discloses a rodent monitoring or killing mechanism (device for eliminating pests) with a wash 
Regarding claim 20, Muller et al. in view of Reddy discloses the rodent monitoring or killing mechanism as set forth in claim 19 and previously discussed. Muller further discloses wherein the mechanism (electrically powered rodent trap as described in abstract) is an electronic rodent trap (electrically powered) that includes a high voltage killing circuit (electronic sensor circuit adapted to detect a leak current between first and third electrode as described in para 0008) coupled to the resistive sensor (set of electrodes 5, 6, 7), the high voltage killing circuit activating in response to detection of a resistance consistent with a rodent being in contact with the resistive sensor (detects the presence of a finite resistance when animal is touching first and second electrodes as described in para 0008 and 0030), the resistive sensor including at least two conductors that receive a high voltage pulse train when the killing circuit is activated (high voltage potential difference generated as described in para 0008).  

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
Claims 3 and 21-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose either alone or in combination, the details of the wash down sensor taking a plurality of resistance measurements to distinguish between the presence of a rodent and water, along with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rich (US-6836999-B2), Daly (US-20180249696-A1), Gordon (US-20170231213-A1), Wetzel (US-20090172995-A1), and Deibert (US-20070245617-A1). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644